Citation Nr: 0019733	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA) which granted service connection 
for chondromalacia of the right knee and chondromalacia of 
the left knee and assigned scheduler 10 percent evaluations 
for each of the veteran's knee disabilities. 

In November 1998 and October 1999, the Board remanded this 
case to the RO for further development.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's right knee disability is manifested by 
complaints of pain and mild tenderness with extension to 0 
degrees and flexion to 130 degrees.

3.  The veteran's left knee disability is manifested by 
complaints of pain and tenderness with extension to 0 degrees 
and flexion to 110 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation rating in excess 
of 10 percent for chondromalacia of the right knee are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010, 5260, 5261(1999).

2.  The schedular criteria for an evaluation rating in excess 
of 10 percent for chondromalacia of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5010, 5260, 5261(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran has been examined and treated intermittently at 
private and VA facilities from 1985 to 1999 for various 
disorders, to include the right and left knee problems.  

Of record is a January 1993 Social Security Administration 
(SSA) decision with the accompanying medical records which 
shows that the veteran was determined to be disabled due to 
degenerative disc disease, spinal stenosis, and L4 disc 
herniation causing back and left leg pain and requiring a 
lumbar decompression in January 1994.  

A December 1996 VA joints examination showed that the veteran 
reported that while doing physical training and night 
training, and especially after a ten mile run, that the 
veteran's knees hurt.  He stated that he was hospitalized for 
about three weeks, and was told that the ligaments and the 
cartilages were jammed together.  He was assigned to an 
infantry unit.  His knees buckled on him repeatedly.  He was 
again hospitalized at a service hospital, and was told 
essentially the same thing.  He was given a permanent profile 
restricting him from bending, stooping, running and jumping, 
and he was sent to supply clerk school. After discharge, he 
went to school for about a year.  He then drove a school bus 
for several years, and subsequently got a job working for the 
sheriff's department driving a pickup truck hauling prisoners 
around, mainly to do maintenance and janitorial type work for 
a period of about eight years.  He stated that he had not 
worked since 1992 when he had a disc surgery on his back for 
a back injury from when he was working in the sheriff's 
department.

The veteran stated that his knees hurt all the time, and 
would buckle on him.  The veteran stated that he had been 
seen at the veterans' medical center and was told that if his 
knees got worse that the kneecaps might have to be replaced.  
His knees swelled. His right knee hurt worse than his left 
knee.  The veteran took Lodine, Humulin, and Lasix.

The examination showed that veteran walked with an antalgic 
gait on the right.  The alignment of his lower extremities 
was okay.  He could not toe walk because the veteran stated 
that his right knee hurt too much.  He could not heel walk 
because of poor balance.  He could bend about a 1/5th squat.  
He was areflexic in his knees and ankles.  He looked like he 
had a loss of muscle mass in his calves as well.  The 
veteran's left lower extremity measured about 1/2 inch longer 
that the right; however, when he stood his pelvis was level.  
The examiner stated that the veteran was somewhat obese 
around his pelvis, and it could be that he had difficulty 
locating his anterior superior spines on marking it directly.  
The veteran's right leg measured 3/4 of an inch less in 
circumference on the left four inches above the superior pole 
of the patella.  His knees measured 15 degrees each in 
circumference and were equal.  The right calf measured 1/2 
greater in circumference than did the left.  The ankles 
measured equal circumference.  

The range of motion in the left knee was from 0 to 132 
degrees, and in the right knee from 0 to 138 degrees.  He had 
a positive patellofemoral compression test, and he hurt in 
his left knee on flexion of his knees.  The anterior-
posterior and lateral x-rays of both knees were normal.  The 
diagnosis was probable diabetic neuropathy with very mild 
chondromalacia involving both knees.  The examiner's comment 
was that the veteran really had normal knees to clinical 
examination, but that his knees were weak and he had no 
reflexes, which probably represented a diabetic neuropathy.  

A December 1996 VA neurology examination showed that the 
veteran complained of knee pain.  The veteran stated that he 
injured his knees in 1968 while training in the Army.  He had 
a second injury to both knees one year later while training 
for infantry duty.  He stated that he had injections of both 
knees in 1969 secondary to trauma.  The veteran has had 
progressive complaints of knee pain since that time.  He 
worked until 1992 when he was unable to continue work 
secondary to knee pain.  He had been taking insulin since 
1987 when he was diagnosed with diabetes.  He was taking 
Lodine for joint pain.

The neurological examination showed the veteran was alert and 
oriented to person, place and time.  Motor examination showed 
that the veteran's upper extremities showed 5/5 strength of 
both extension and flexion modalities.  The lower extremities 
revealed quadriceps and hamstrings were 5/5 strength.  The 
veteran was unable to stand and walk on his toes and was 
unable to stand and walk on his heels.  The veteran 
complained of weakness in his ankles.  The veteran was able 
to walk heel to toe with slight difficulty.  The Romberg 
examination was normal.  The sensory examination was normal 
to pinprick vibration, and light touch throughout.  The 
cerebellar examination showed that finger to nose, heel to 
shin, and tandem were within normal limits.

The veteran's gait was noted as antalgic secondary to 
complaints of knee pain.  The reflex examination showed that 
the deep tendon reflexes were 2+ throughout both upper 
extremities.  The lower extremities at patella, tendon, 
bilaterally and ankle jerk examination were 0 bilaterally.  
The veteran's plantar flexion and dorsiflexion were generally 
4/5 bilaterally.  The impression was that the veteran had 
decreased patellar tendon reflexes bilaterally and decreased 
ankle reflexes bilaterally.  His decreased strength at his 
ankles bilaterally may imply an early neuropathy, which was 
probably secondary to his diabetes.  The examiner stated that 
he did not feel that the early diabetic neuropathy was 
secondary to injuries sustained to his knees back in 1968 and 
1969.  The examiner also stated that the veteran's sensory 
examination extraordinarily was normal to pinprick, vibration 
and light touch throughout the lower extremities and that the 
veteran's main complaint of pain appeared to be in his knees 
which would imply the possibility of arthritic disease.

Subsequently he continued to receive treatment at VA private 
facilities through October 1999.  January 1998 lay statements 
from the veteran's friends, wife, and pastor detail how the 
veteran's legs will buckle and they have observed him falling 
nine or ten times.  

The veteran testified during a January 1998 hearing at the 
RO, that his knee disabilities had worsened since the last 
time he was at the hospital.  The veteran testified that he 
can not do much walking and that his knees, especially the 
right knee, will give out.  He loses his balance and 
sometimes falls.  He does not wear a brace because a 
physician told him that he should try to strengthen his 
cartilage as much as possible.  Ascending stairs is very 
difficult on the veteran.  He can walk two or three hundred 
yards at the most.  The veteran's knees ache but he is not 
sure of the reason for this.  He reported that his knees are 
very stiff in the morning.  Mainly it was his right knee that 
locked up.  The veteran has a shoe heel insert provided by 
the VA.  The veteran stated that since the 1996 examinations 
the problems with his knees had increased in severity. 

A March 1998 VA outpatient record shows that the veteran was 
seen for severe bilateral knee pain.  Extension of the right 
knee was to 10 degrees and flexion 110 degrees. Extension of 
the left knee was to 20 degrees and flexion to 90 to 100 
degrees.  There was a lowered sensation in the bilateral 
lower extremities.  Anterior, posterior, and lateral x-rays 
showed that the bilateral knees had minimal changes.  The 
assessment was osteoarthritis bilateral knees. 

An October 1998 VA outpatient record shows that the veteran 
had been treated for superficial thrombophlebitis.  It was 
stated that he still had knee.  A tap of the left knee had 
been due to mild effusion.  He had some tingling of the toes 
and numbness in his feet.  An examination showed no clinical 
abnormality of the knees  

An April 1999 VA examination showed that the veteran stated 
that both of his knees hurt constantly.  He had flare-ups 
occasionally in the winter, with primarily a better condition 
in the summer with warmer weather.  He stated that the only 
alleviating factor was sleep, and that during all of his 
waking hours he had pain in both knees.  He ambulated at 
times without assistance, but he used a walker at home as 
needed to or when ambulating long distances.  He has had no 
surgery on either knee.  He took anti-inflammatories as 
needed for pain with no relief.  He had occasional pain while 
lying supine.  He had worse pain with stairs or sitting, 
particularly behind the patellar of both knees.  His knees 
occasionally gave way, particularly on the left but he denied 
any locking, or any motor or sensory complaints.  He had a 
left knee aspiration at the VA three months ago with no 
improvement in symptoms.

Physical examination showed that the veteran had a steady 
gait with no limitation, and no antalgic gait.  His gait was 
somewhat slow.  He stated that his gait was painful.  He 
appeared to have normal shoe wear with no abnormal alignment 
of his extremities.  On range of motion testing, his right 
knee had an active range of motion from 0 to 130 degrees and 
a passive range of motion from 0 to 130 degrees.  His left 
knee had an active range of motion from 0 to 110 degrees 
flexion with passive range of motion from 0 to 130 degrees 
flexion.  The right knee had no instability to varus or 
valgus stress.  There was no instability to Lachman's 
examination or anterior or posterior drawer.  He had mild 
tenderness in his lateral tibial joint line but had a 
negative McMurray's examination.  His motor and sensory were 
intact in his right lower extremity, and he had 5/5 motor 
strength with his quadriceps and hamstring motion.  The left 
lower extremity had a negative Lachman's examination.  He had 
no instability to the anterior or posterior drawer, no varus 
or valgus stress with normal appearing ligaments.  He had 5/5 
motor strength in his left lower extremity with quadriceps 
active knee extension and hamstring motion.  He was sensory 
intact distally in both lower extremities and has palpable 
pedal pulses in both lower extremities.  He appeared to have 
normal 5 degree valgus alignment in both extremities.  He had 
no effusion in the right or left knee.  The left knee was 
significant for tenderness along his lateral meniscus but 
McMurray's test was also negative.  

X-ray examination of the right anterior, posterior, and 
lateral knee showed a maintained joint space with no obvious 
joint space narrowing and no lytic lesions present.  He had a 
mild degenerative disease in his patellofemoral joint with a 
small patellar osteophyte.  Anterior, posterior, and lateral 
x-rays of the left knee showed some decrease in the medial 
joint space, no lytic lesions and mild degenerative joint 
disease in his patellofemoral joint with a small patellar 
osteophyte.  The diagnosis was degenerative joint disease of 
the right and left patellofemoral joint.

The veteran complained that the degenerative pain in his 
patellofemoral joint of both knees prohibited him from doing 
any heavy work, from climbing stairs, and from sitting for 
any period of time secondary to the pain in his knees as well 
as the history of previous back injury. 


II. ANALYSIS

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that his right and left knee disabilities 
are more disabling than reflected by the current rating.  
Proscelle v. Derwinski, 2 Vet. App 629 (1992).  Once it has 
been determined that a claim is well grounded, VA has the 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).

The veteran's chondromalacia of the right and left knee was 
previously evaluated by the RO under Diagnostic Code 5299-
5257, based upon recurrent subluxation or lateral 
instability.  A review of the evidence of record shows no 
evidence of either right or left knee subluxation or lateral 
instability.  Therefore, the veteran's right and left knee 
disabilities are more appropriately rated by under Diagnostic 
Code 5010, which provides for the evaluation of traumatic 
arthritis.  

Diagnostic Code 5010 that traumatic arthritis, will be rated 
under Diagnostic Code 5003, which provides for the evaluation 
of degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is warranted for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ Part 4, Diagnostic Code 5003 (1999).

Diagnostic Code 5260 provides for an evaluation of limitation 
of flexion of the leg.  When flexion is limited to 45 
degrees, a rating of 10 percent is warranted.  When flexion 
is limited to 30 degrees, a rating of 20 percent is provided.  
When flexion is limited to 15 degrees, a rating of 30 percent 
is assignable.

Diagnostic Code 5261 provides for an evaluation of limitation 
of extension of the leg.  When extension is limited to 10 
degrees, a rating of 10 percent is provided.  When extension 
is limited to 15 degrees, a rating of 20 percent is provided.  
When extension is limited to 20 degrees, a 30 percent 
evaluation is warranted.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is moderate, a 
rating of 20 percent is provided. When the disability is 
severe, a rating of 30 percent is provided.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

To summarize, the evidence reflects that the veteran's 
primary complaints are constant bilateral knee pain and 
buckling of the knees.  In this regard, following the 
December 1996 VA orthopedic examination, the examiner 
indicated that the clinical examination of the knees was 
normal.  The diagnosis included chondromalacia of the knee.  
However, the chondromalacia was described as mild.  

The April 1999 VA examination showed that the veteran stated 
that his gait was painful and there was mild tenderness in 
his lateral tibial joint line on the right and tenderness 
along the lateral meniscus of the left knee.  Flexion was to 
110 degrees on the left and 130 degrees on the right.  
However, extension was normal.  Additionally, the remainder 
of the clinical examination showed no abnormality.  There was 
no instability and no inpiarment in motor strength.  There 
was no effusion.  Although x-rays showed degenerative joint 
disease of the knees, it was described as mild. 

The Board finds that the degree of functional impairment 
caused by the complaints of pain, as set forth in the Deluca 
case does not result in the equivalent of flexion limited to 
30 degrees or extension to 15 degrees for either knee.  
Additionally, with no current clinical evidence of 
subluxation or instability, Diagnostic Code 5257 does apply.  

In view of these findings, it is the Board's judgment that 
the schedular criteria for a rating in excess of 10 percent 
for chondromalacia of either the right or left knee have not 
been met.  Accordingly, the claim is denied.  Furthermore, 
the 10 percent evaluation for each knee represents the 
highest rating warranted during the appeal period.  Fenderson 
v. West 12 Vet. App. 119 (1999).  The evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to increased evaluations for service connected 
chondromalacia of the right knee and left knee , each 
currently evaluated as 10 percent disabling, are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

